


EXECUTION COPY

SECURITY AGREEMENT

SECURITY AGREEMENT, dated January 28, 2008, made by Frederick’s of Hollywood
Group Inc., a New York corporation (“Grantor”), in favor of Wells Fargo Retail
Finance II, LLC, a Delaware limited liability company, as arranger and agent for
the Lenders (as defined below) party to the Financing Agreement referred to
below (in such capacity, the “Agent”).

WITNESSETH:

WHEREAS, the Grantor, FOH Holdings, Inc., Frederick’s of Hollywood, Inc.,
Frederick’s of Hollywood Stores, Inc., Hollywood Mail Order, LLC (each a
“Borrower”, and collectively, the “Borrowers”) the lenders from time to time
party thereto (the “Lenders”) and the Agent are parties to an Amended and
Restated Financing Agreement, dated as of January 28, 2008 (as amended, restated
or otherwise modified from time to time, being hereinafter referred to as the
“Financing Agreement”);

WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain revolving credit loans to the Borrowers (each a “Loan” and collectively,
the “Loans”), and to provide a subfacility for the issuance of letters of credit
for the account of the Borrowers;

WHEREAS, it is a condition precedent to the making of any Loan or the provision
of any Letter of Credit or Letter of Credit Guaranty pursuant to the Financing
Agreement that Grantor shall have executed and delivered to the Agent a security
agreement providing for the grant to the Agent, for the benefit of the Lenders,
of a security interest in all personal property and fixtures of such Grantor;

WHEREAS, the Borrowers are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by Grantor often being provided through financing obtained by
the other Borrowers and the ability to obtain such financing being dependent on
the successful operations of all of the Borrowers as a whole; and

WHEREAS, Grantor has determined that the execution, delivery and performance of
this Agreement directly benefit, and are in the best interest of, Grantor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans pursuant to the
Financing Agreement and provide other financial accommodations to the Borrowers,
the Grantor hereby agree with the Agent as follows:

SECTION 1. Definitions.

(a) Reference is hereby made to the Financing Agreement for a statement of the
terms thereof. All terms used in this Agreement which are defined in the
Financing Agreement or in Article 9 of the Uniform Commercial Code (the “Code”)
as in effect from time to time in

 

 

-1-

 

--------------------------------------------------------------------------------






the State of New York and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.

(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Record”,
“Security Account”, “Software”, and “Supporting Obligations.”

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Books” means all books and records, including all Records indicating,
summarizing or evidencing assets (including the Collateral) or liabilities, all
Records relating to a Person’s business operations or financial condition, and
all goods and General Intangibles related to such information.

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any copyright (including,
without limitation, all Copyright Licenses set forth in Schedule II hereto).

“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by Grantor (including, without
limitation, all copyrights described in Schedule II hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof, and all income,
royalties, damages and payments now and hereafter due or payable or both with
respect to the foregoing, including, without limitation, damages and payments
for past, present or future infringements or misappropriations thereof, all
rights to sue for past, present and future infringements or misappropriations
thereof, and all other rights corresponding thereto throughout the world.

“Domain Name” means fredericks.com or any other Internet domain name by which
customers of Grantor may access may access an Internet website through which
Grantor conducts business.

“Hosting Agent” means any Person engaged to host or maintain any Website
Collateral.

“Hosting Agreement” means any agreement between Grantor and any Hosting Agent.

 

 

-2-

 

--------------------------------------------------------------------------------






“Intellectual Property” means the Copyrights, Patents and Trademarks.

“Licenses” means (a) the Copyright Licenses, the Trademark Licenses and the
Patent License, and all other license agreements and covenants not to sue with
any other party with respect to any Patent, Trademark, or Copyright, along with
any and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, royalties, damages, claims and payments now and hereafter due
and/or payable to Grantor with respect thereto, including the right to recover
any damages and payments for past, present and future breaches thereof, (iii)
rights to sue for past, present and future breaches thereof and (iv) any other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights throughout the world, in each case whether now owned or hereafter
acquired by Grantor, and (b) the Hosting Agreement and any other agreement
relating to the Website Collateral or any Website, or both.

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by Grantor and now or hereafter covered by
such licenses (including, without limitation, all Trademark Licenses described
in Schedule II hereto).

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Domain Names and other Internet domain names, trade styles, designs, logos and
other source or business identifiers and all general intangibles of like nature,
now or hereafter owned, adopted, acquired or used by Grantor (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade names, business names, d/b/a’s, Internet
domain names, trade styles, designs, logos and other source or business
identifiers described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation,

 

 

-3-

 

--------------------------------------------------------------------------------






applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof), and
all reissues, extensions or renewals thereof, together with the entire product
lines and goodwill of the business connected with and symbolized by the
foregoing, all income, royalties, damages and payments now and hereafter due or
payable or both with respect to the foregoing, including, without limitation,
damages and payments for past, present or future infringements or
misappropriations thereof, all rights to sue for past, present and future
infringements or misappropriations thereof, and all other rights corresponding
thereto throughout the world, and all customer lists, formulae and other Records
of Grantor relating to the distribution of products and services in connection
with which any of such marks are used.

“Website” means an Internet website accessible through a Domain Name, as may be
modified from time to time.

“Website Collateral” means all data and content maintained by all Hosting Agents
pursuant to the Hosting Agreement or any other similar agreement with any other
Person.

SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations (as defined in Section 3 hereof), Grantor hereby pledges and assigns
to the Agent, for the benefit of the Lender Group, and grants to the Agent, for
the benefit of the Lender Group, a continuing security interest in, all personal
property and Fixtures of Grantor, wherever located and whether now or hereafter
existing and whether now owned or hereafter acquired, of every kind and
description, tangible or intangible (the “Collateral”), including, without
limitation, the following:

(a) all Accounts;

(b) all Chattel Paper (whether tangible or electronic);

(c) the Commercial Tort Claims specified on Schedule VI hereto;

(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Agent, any Lender or any Subordinated Lender, or any affiliate,
representative, agent or correspondent of the Agent, such Lender or such
Subordinated Lender;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles (including, without limitation, all Payment
Intangibles);

(i) all Goods;

(j) all Instruments (including, without limitation, Promissory Notes);

 

 

-4-

 

--------------------------------------------------------------------------------






(k) all Inventory;

(l) all Investment Property;

(m) all Intellectual Property and all Licenses;

(n) all Letter-of-Credit Rights;

(o) all Supporting Obligations;

(p) all other tangible and intangible personal property of Grantor (whether or
not subject to the Code), including, without limitation, the Website Collateral,
all bank and other accounts and all cash and all investments therein, all
proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the property of Grantor
described in the preceding clauses of this Section 2 (including, without
limitation, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by Grantor in respect of any of the items
listed above), and all Books, correspondence, files and other Records,
including, without limitation, all tapes, desks, cards, Software, data and
computer programs in the possession or under the control of Grantor or any other
Person from time to time acting for Grantor that at any time evidence or contain
information relating to any of the property described in the preceding clauses
of this Section 2 or are otherwise necessary or helpful in the collection or
realization thereof; and

(q) all Proceeds, including all Cash Proceeds and Noncash Proceeds including
without limitation instruments representing obligations to pay amounts in
respect of any Patents, Trademarks, Copyrights or Licenses, and products of any
and all of the foregoing Collateral;

in each case howsoever Grantor’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).

SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):

(a) the prompt payment by each Borrower, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all Obligations (as defined in the Financing Agreement), including, without
limitation, (i) principal of and interest on the Revolving Loans (including,
without limitation, all interest that accrues after the commencement of any
Insolvency Proceeding of any Borrower, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), (ii) all Reimbursement Obligations and all interest
thereon (including, without limitation, all interest that accrues after the
commencement of any Insolvency Proceeding of any Borrower, whether or not the
payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding), and (iii) all fees, commissions,
expense reimbursements, indemnifications and all other amounts due or to become
due under any Loan Document; and

 

 

-5-

 

--------------------------------------------------------------------------------






(b) the due performance and observance by each Borrower of all of its other
obligations from time to time existing in respect of the Loan Documents.

SECTION 4. Representations and Warranties. Grantor represents and warrants as
follows:

(a) Schedule I hereto sets forth (i) the exact legal name of Grantor, and (ii)
the organizational identification number of Grantor or states that no such
organizational identification number exists. The Perfection Certificate dated
January 28, 2008, a copy of which has been previously delivered to the Agent, is
true and correct in all respects.

(b) Grantor (i) is a corporation, duly organized, validly existing and in good
standing under the laws of the state or jurisdiction of its organization as set
forth on Schedule I hereto, (ii) has all requisite power and authority to
execute, deliver and perform this Agreement and each other Loan Document to be
executed and delivered by it pursuant hereto and to consummate the transactions
contemplated hereby and thereby, and (iii) is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to be qualified or
in good standing could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

(c) The execution, delivery and performance by Grantor of this Agreement and
each other Loan Document to which Grantor is a party or will be a party (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, or any applicable law or any contractual
restriction binding on or otherwise affecting Grantor or any of its properties,
(iii) do not and will not result in or require the creation of any Lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to it or its
operations or any of its properties, except where such default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(d) This Agreement is, and each other Loan Document to which Grantor is or will
be a party, when executed and delivered pursuant hereto, will be, a legal, valid
and binding obligation of Grantor, enforceable against Grantor in accordance
with its terms.

(e) There is no pending or, to the knowledge of Grantor, threatened action,
suit, proceeding or claim before any Governmental Authority or any arbitrator,
or any order, judgment or award by any Governmental Authority or arbitrator,
that may adversely affect the grant by Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral, or the
exercise by the Agent of any of its rights or remedies hereunder.

(f) All taxes, assessments and other governmental charges imposed upon Grantor
or any property of Grantor (including, without limitation, all federal income
and social security taxes on employees’ wages) and which have become due and
payable on or prior to the date hereof have been paid, except to the extent
contested in good faith by proper proceedings which

 

 

-6-

 

--------------------------------------------------------------------------------






stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP.

(g) All Equipment, Fixtures, Goods and Inventory now existing are, and all
Equipment, Fixtures, Goods and Inventory hereafter existing will be, located at
the addresses specified therefor in Schedule III hereto. Grantor’s chief place
of business and chief executive office, the place where Grantor keeps its Books
and Records concerning Accounts and all originals of all Chattel Paper are
located at the addresses specified therefor in Schedule III hereto. None of the
Accounts is evidenced by a Promissory Note or other Instrument. Set forth in
Schedule IV hereto is a complete and accurate list, as of the date of this
Agreement, of Deposit Account, Securities Account and Commodities Account of
Grantor, together with the name and address of each institution at which each
such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account. Set forth in Schedule II hereto
is (i) a complete and correct list of each trade name used by Grantor and (ii)
the name of, and each trade name used by, each person from which Grantor has
acquired any substantial part of the Collateral.

(h) Grantor has delivered to the Agent complete and correct copies of each
License described in Schedule II hereto, including all schedules and exhibits
thereto, which represents all of the Licenses existing on the date of this
Agreement. Each such License sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby or the rights of Grantor or any of its Affiliates in
respect thereof. Each License now existing is, and each other License will be,
the legal, valid and binding obligation of the parties thereto, enforceable
against such parties in accordance with its terms. No default thereunder by any
such party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party, except where such default, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(i) Grantors owns and controls, or otherwise possesses adequate rights to use,
all Trademarks, Patents and Copyrights, which are the only trademarks, patents,
copyrights, inventions, trade secrets, proprietary information and technology,
know-how, formulae, rights of publicity necessary to conduct its business in
substantially the same manner as conducted as of the date hereof. Schedule II
hereto sets forth a true and complete list of all Intellectual Property and
Licenses owned or used by Grantor as of the date hereof. All of such Trademarks,
Patents and Copyrights are subsisting and in full force and effect, have not
been adjudged invalid or unenforceable, are valid and enforceable and have not
been abandoned in whole or in part. Except as set forth in Schedule II, none of
such Intellectual Property is the subject of any licensing or franchising
agreement. Grantor has no knowledge of any conflict with the rights of others to
any Intellectual Property and, to the best knowledge of, Grantor is not now
infringing or in conflict with any such rights of others in any material
respect, and to the best knowledge of Grantor, no other Person is now infringing
or in conflict in any material respect with any such properties, assets and
rights owned or used by Grantor. Grantor has not received any notice that it is
violating or has violated the trademarks, patents, copyrights, inventions, trade
secrets, proprietary information and technology, know-how, formulae, rights of
publicity or other

 

 

-7-

 

--------------------------------------------------------------------------------






intellectual property rights of any third party. All Equipment, including,
without limitation, computers, servers, modems, monitors, printers, plotters, or
memory storage devices, used in connection with the creation, design,
maintenance or operation of the Websites (the “Related Equipment”) are owned by
Grantors, except as otherwise set forth on Schedule III attached hereto.

(j) Grantors is and will be at all times the sole and exclusive owners of, or
otherwise have and will have adequate rights in, the Collateral free and clear
of any Lien except for (i) the Liens created by this Agreement and
(ii) Permitted Liens, except that any such Permitted Lien that covers any
Inventory, Account, Intellectual Property or Proceeds of the foregoing is junior
and subordinate of the Agent’s Lien therein. No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral is
on file in any recording or filing office except (A) such as may have been filed
in favor of the Agent relating to this Agreement and (B) such as may have been
filed to perfect or protect any Permitted Liens.

(k) The exercise by the Agent of any of its rights and remedies hereunder will
not contravene any law or any contractual restriction binding on or otherwise
affecting Grantor or any of its properties and will not result in or require the
creation of any Lien upon or with respect to any of its properties.

(l) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other regulatory body, or any other Person,
is required for (i) the grant by Grantor, or the perfection, of the security
interest purported to be created hereby in the Collateral or (ii) the exercise
by the Agent of any of its rights and remedies hereunder, except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule V hereto, all of
which financing statements have been duly filed and are in full force and
effect, (B) with respect to the perfection of the security interest created
hereby in the United States Intellectual Property, for the recording of the
appropriate Assignment for Security, substantially in the form of Exhibit A
hereto, in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (C) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to the Intellectual
Property and Licenses, (D) with respect to the perfection of the security
interest created hereby in motor vehicles for which the title to such motor
vehicles is governed by a certificate of title or ownership (collectively, the
“Motor Vehicles”), for the submission of an appropriate application requesting
that the Lien of the Agent be noted on the certificate of title or ownership,
completed and authenticated by Grantor, together with the certificate of title,
with respect to each Motor Vehicle, to the appropriate state agency, (E) with
respect to any action that may be necessary to obtain control in Collateral
described in Sections 5(i) and 5(k) hereof, the taking of such actions and (F)
the taking possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral.

(m) This Agreement creates in favor of the Agent, for the benefit of the Lender
Group, a legal, valid and enforceable security interest in the Collateral, as
security for the Obligations. The Agent’s having possession of all Documents,
Chattel Paper, Instruments and cash constituting Collateral and obtaining
control of all Collateral described in Sections 5(i) and

 

 

-8-

 

--------------------------------------------------------------------------------






5(k) hereof from time to time, the recording of the Assignments for Security
executed pursuant hereto in the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, and the filing of the
financing statements described in Schedule V hereto and, with respect to
Intellectual Property hereafter existing and not covered by an Assignment for
Security, the recording in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, of appropriate instruments of
assignment, result in the perfection of such security interests. Such security
interests are, or in the case of Collateral in which Grantor obtains rights
after the date hereof, will be, perfected, first priority security interests,
subject only to the Permitted Liens (except that any such Permitted Lien that
covers any Inventory, Account, Intellectual Property or Proceeds of the
foregoing shall be junior and subordinate to the Agent’s Lien therein) and the
recording of such instruments of assignment. Such recordings and filings and all
other action necessary or desirable to perfect and protect such security
interest have been duly taken, except for (i) the Agent’s having possession of
Documents, Chattel Paper, Instruments and cash constituting Collateral after the
date hereof, (ii) the Agent obtaining control of any Collateral described in
Sections 5(i) and 5(k) of this Agreement after the date hereof and (iii) and the
other filings and recordations described in Section 4(l) hereof.

(n) Grantor does not have any Commercial Tort Claims and is not aware of any
such pending claims, except for such claims described in Schedule VI.

SECTION 5. Covenants as to the Collateral. So long as any principal of or
interest on any Revolving Loan, any Reimbursement Obligation, any Letter of
Credit Obligation or any other Obligation (whether or not due) shall remain
unpaid or any Lender shall have any Revolving Credit Commitment under the
Financing Agreement, unless the Agent shall otherwise consent in writing:

(a) Further Assurances. Grantor will at its expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the Agent may
request in order (i) to perfect and protect the security interest purported to
be created hereby; (ii) to enable the Agent to exercise and enforce its rights
and remedies hereunder in respect of the Collateral; or (iii) otherwise to
effect the purposes of this Agreement, including, without limitation:
(A) marking conspicuously all Chattel Paper and each License and, at the request
of the Agent, each of its Records pertaining to the Collateral with a legend, in
form and substance satisfactory to the Agent, indicating that such Chattel
Paper, License or Collateral is subject to the security interest created hereby,
(B) if any Account shall be evidenced by a Promissory Note or other Instrument
or Chattel Paper, in a face amount exceeding $10,000, delivering and pledging to
the Agent hereunder such Promissory Note, Instrument or Chattel Paper, duly
endorsed and accompanied by executed instruments of transfer or assignment, all
in form and substance satisfactory to the Agent, (C) executing and filing (to
the extent, if any, that Grantor’s signature is required thereon) or
authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or desirable or that the Agent may
request in order to perfect and preserve the security interest purported to be
created hereby, (D) furnishing to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail, (E) if any Collateral shall be in the possession of a
third party, notifying such Person of the Agent’s security interest created
hereby and obtaining a written acknowledgment from such

 

 

-9-

 

--------------------------------------------------------------------------------






Person that such Person holds possession of the Collateral for the benefit of
the Agent, which such written acknowledgement shall be in form and substance
satisfactory to the Agent, (F) if at any time after the date hereof, Grantor
acquires or holds any Commercial Tort Claim, immediately notifying the Agent in
a writing signed by Grantor setting forth a brief description of such Commercial
Tort Claim and granting to the Agent a security interest therein and in the
proceeds thereof, which writing shall incorporate the provisions hereof and
shall be in form and substance satisfactory to the Agent, (G) upon the
acquisition after the date hereof by Grantor of any Motor Vehicle or other item
of Equipment subject to a certificate of title or ownership (other than a Motor
Vehicle or item of Equipment that is subject to a purchase money security
interest permitted by the Financing Agreement), cause the Agent to be listed as
the lienholder on such certificate of title or ownership within sixty (60) days
of the acquisition thereof, and within one hundred and twenty (120) days of the
acquisition thereof deliver evidence of the same to the Agent and (H) taking all
actions required by any earlier versions of the Uniform Commercial Code or by
other law, as applicable, in any relevant Uniform Commercial Code jurisdiction,
or by other law as applicable in any foreign jurisdiction.

(b) Location of Equipment and Inventory. Grantor will keep the Equipment and
Inventory (other than used Equipment and Inventory sold in the ordinary course
of business in accordance with Section 5(g) hereof) at the locations specified
therefor in Section 4(g) hereof or, (x) upon at least thirty (30) days’ prior
written notice to the Agent, (y) the delivery to the Agent of a new Schedule III
hereto indicating each new location of the Equipment and Inventory, and (z) at
such other locations in the continental United States as Grantor may elect,
provided that (i) all action has been taken to grant to the Agent a perfected,
first priority security interest in such Equipment and Inventory (subject only
to Permitted Liens), and (ii) the Agent’s rights in such Equipment and
Inventory, including, without limitation, the existence, perfection and priority
of the security interest created hereby in such Equipment and Inventory, are not
adversely affected thereby.

(c) Condition of Equipment. Grantor will maintain or cause the Equipment to be
maintained and preserved in good condition, repair and working order as when
acquired and in accordance with any manufacturer’s manual, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
Equipment as quickly as practicable after the occurrence thereof, make or cause
to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Agent may request to such end. Grantor will promptly furnish to the
Agent a statement describing in reasonable detail any loss or damage in excess
of $25,000 to any Equipment.

(d) Taxes, Etc. Grantor agrees to pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.

 

 

-10-

 

--------------------------------------------------------------------------------






(e) Insurance.

(i) Grantor will, at its own expense, maintain insurance in accordance with
Section 7.01(i) of the Financing Agreement and the other terms and conditions of
the Financing Agreement. Each policy for liability insurance shall provide for
all losses to be paid on behalf of the Agent and Grantor as their respective
interests may appear, and each policy for property damage insurance shall
provide for all losses to be adjusted with, and paid directly to, the Agent.
Each such policy shall in addition (A) name Grantor and the Agent as insured
parties thereunder (without any representation or warranty by or obligation upon
the Agent) as their interests may appear, (B) contain an agreement by the
insurer that any loss thereunder shall be payable to the Agent on its own
account notwithstanding any action, inaction or breach of representation or
warranty by Grantor, (C) provide that there shall be no recourse against the
Agent for payment of premiums or other amounts with respect thereto and (D)
provide that at least thirty (30) days’ prior written notice of cancellation,
lapse, expiration or other adverse change shall be given to the Agent by the
insurer. Grantor will, if so requested by the Agent, deliver to the Agent
original or duplicate policies of such insurance and, as often as the Agent may
reasonably request, a report of a reputable insurance broker with respect to
such insurance. Grantor will also, at the request of the Agent, execute and
deliver instruments of assignment of such insurance policies and cause the
respective insurers to acknowledge notice of such assignment.

(ii) Reimbursement under any liability insurance maintained by Grantor pursuant
to this Section 5(e) may be paid directly to the Person who shall have incurred
liability covered by such insurance. In the case of any loss involving damage to
Equipment or Inventory any proceeds of insurance maintained by Grantor pursuant
to this Section 5(e) shall be paid to the Agent as to which paragraph (iii) of
this Section 5(e) is not applicable, Grantor will make or cause to be made the
necessary repairs to or replacements of such Equipment or Inventory, and any
proceeds of insurance maintained by Grantor pursuant to this Section 5(e) shall
be paid by the Agent to Grantor as reimbursement for the costs of such repairs
or replacements.

(iii) All insurance payments in respect of Equipment or Inventory shall be paid
to the Agent and, (A) prior to the occurrence and continuance of a Default or
Event of Default, applied in accordance with Section 2.05(c)(iii) of the
Financing Agreement, and (B) upon the occurrence and during the continuance of a
Default or Event of Default, applied as specified in Section 7(b) hereof.

(f) Provisions Concerning the Accounts and the Licenses.

(i) Grantor shall not, without the prior written consent of the Agent, change
(A) its name, identity or organizational structure or (B) its jurisdiction of
incorporation as set forth in Section 4(b) hereto. Grantor shall (x) immediately
notify the Agent upon obtaining an organizational identification number, if on
the date hereof Grantor did not have such identification number, and (y) keep
adequate records concerning the Accounts and Chattel Paper and permit
representatives of the Agent pursuant to the terms of the Financing Agreement to
inspect and make abstracts from such Records and Chattel Paper.

 

 

-11-

 

--------------------------------------------------------------------------------






(ii) Grantor will, except as otherwise provided in this subsection (f), continue
to collect, at its own expense, all amounts due or to become due under the
Accounts. In connection with such collections, Grantor may (and, at the Agent’s
direction, will) take such action as Grantor or the Agent may deem necessary or
advisable to enforce collection or performance of the Accounts; provided,
however, that the Agent shall have the right at any time, upon the occurrence
and during the continuance of an Event of Default, to notify the Account Debtors
or obligors under any Accounts of the assignment of such Accounts to the Agent
and to direct such Account Debtors or obligors to make payment of all amounts
due or to become due to Grantor thereunder directly to the Agent or its
designated agent and, upon such notification and at the expense of Grantor and
to the extent permitted by law, to enforce collection of any such Accounts and
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as Grantor might have done. After receipt by
Grantor of a notice from the Agent that the Agent has notified, intends to
notify, or has enforced or intends to enforce Grantor’s rights against the
Account Debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by Grantor in respect of the Accounts shall be received in
trust for the benefit of the Agent hereunder, shall be segregated from other
funds of Grantor and shall be forthwith paid over to the Agent, in the same form
as so received (with any necessary endorsement) to be held as cash collateral
and either (i) credited to the Loan Account so long as no Event of Default shall
have occurred and be continuing or (ii) if an Event of Default shall have
occurred and be continuing, applied as specified in Section 7(b) hereof, and (B)
Grantor will not adjust, settle or compromise the amount or payment of any
Account or release wholly or partly any Account Debtor or obligor thereof or
allow any credit or discount thereon. In addition, upon the occurrence and
during the continuance of an Event of Default, the Agent may (in its sole and
absolute discretion) direct any or all of the banks and financial institutions
with which Grantor either maintains a Deposit Account or a lockbox or deposits
the proceeds of any Accounts to send immediately to the Agent by wire transfer
(to such account as the Agent shall specify, or in such other manner as the
Agent shall direct) all or a portion of such securities, cash, investments and
other items held by such institution. Any such securities, cash, investments and
other items so received by the Agent shall (in the sole and absolute discretion
of the Agent) be held as additional Collateral for the Obligations or
distributed in accordance with Section 7 hereof.

(iii) Upon the occurrence and during the continuance of any breach or default
under any License referred to in Schedule II hereto by any party thereto other
than Grantor, (A) Grantor will, promptly after obtaining knowledge thereof, give
the Agent written notice of the nature and duration thereof, specifying what
action, if any, it has taken and proposes to take with respect thereto, (B)
Grantor will not, without the prior written consent of the Agent, declare or
waive any such breach or default or affirmatively consent to the cure thereof or
exercise any of its remedies in respect thereof, and (C) Grantor will, upon
written instructions from the Agent and at Grantor’s expense, take such action
as the Agent may deem necessary or advisable in respect thereof.

(iv) Grantor will, at its expense, promptly deliver to the Agent a copy of each
notice or other communication received by it by which any other party to any
License referred to in Schedule II hereto purports to exercise any of its rights
or affect any of its obligations thereunder, together with a copy of any reply
by Grantor thereto.

 

 

-12-

 

--------------------------------------------------------------------------------






(v) Grantor will exercise promptly and diligently each and every right which it
may have under each License (other than any right of termination) and will duly
perform and observe in all respects all of its obligations under each License
and will take all action necessary to maintain the Licenses in full force and
effect. Grantor will not, without the prior written consent of the Agent,
cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any License referred to in Schedule II hereto.

(g) Transfers and Other Liens.

(i) Except to the extent expressly permitted by the Financing Agreement, Grantor
will not sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any of the Collateral.

(ii) Except to the extent expressly permitted by the Financing Agreement,
Grantor will not create, suffer to exist or grant any Lien upon or with respect
to any Collateral.

(h) Intellectual Property.

(i) If applicable, Grantor has duly executed and delivered the applicable
Assignment for Security in the form attached hereto as Exhibit A. Grantor
(either itself or through licensees) will, and will cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each applicable trademark class
of goods in order to so maintain the Trademarks in full force, free from any
claim of abandonment for non-use, and Grantor will not (nor permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any Intellectual
Property may become invalidated; provided, however, that so long as no Event of
Default has occurred and is continuing, Grantor shall not have an obligation to
use or to maintain any Intellectual Property (A) that relates solely to any
product or work, that has been, or is in the process of being, discontinued,
abandoned or terminated, (B) that is being replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the Lien created by this Agreement or (C) that is
substantially the same as other Intellectual Property that is in full force and
effect, so long as the failure to use or maintain such Intellectual Property
could not reasonably be expected to have a Material Adverse Effect or on the
validity of such replacement Intellectual Property and so long as such other
Intellectual Property is subject to the Lien and security interest created by
this Agreement. Grantor will not cause to be taken all necessary steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property (other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees. If any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantor shall (x) upon learning of

 

 

-13-

 

--------------------------------------------------------------------------------






such infringement, misappropriation, dilution or other violation, promptly
notify the Agent and (y) to the extent the Grantor shall deem appropriate under
the circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as the Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property. Grantor shall
furnish to the Agent from time to time (but, unless an Event of Default has
occurred and is continuing, no more frequently than quarterly) statements and
schedules further identifying and describing the Intellectual Property and
Licenses and such other reports in connection with the Intellectual Property and
Licenses as the Agent may reasonably request, all in reasonable detail and
promptly upon request of the Agent, following receipt by the Agent of any such
statements, schedules or reports, the Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License which becomes part of the Collateral under this Agreement
and shall execute and authenticate such documents and do such acts as shall be
necessary or, in the judgment of the Agent, desirable to subject such
Intellectual Property and Licenses to the Lien and security interest created by
this Agreement. Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, Grantor may not
abandon or otherwise permit any Intellectual Property to become invalid without
the prior written consent of the Agent, and if any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantor will take such action as the Agent shall
deem appropriate under the circumstances to protect such Intellectual Property.

(ii) In no event shall Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Agent prior written notice thereof. Upon
request of the Agent, Grantor shall execute, authenticate and deliver any and
all assignments, agreements, instruments, documents and papers as the Agent may
reasonably request to evidence the Agent’s security interest hereunder in such
Intellectual Property and the General Intangibles of Grantor relating thereto or
represented thereby, and Grantor hereby appoints the Agent its attorney-in-fact
to execute and/or authenticate and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed, and
such power (being coupled with an interest) shall be irrevocable until the
termination of all Commitments, the repayment of all of the Obligations in full
and the termination of each of the Loan Documents.

(i) Deposit, Commodities and Securities Accounts. Not more than thirty (30) days
after the date hereof, Grantor shall cause each bank and other financial
institution referred to in Schedule VI hereto to execute and deliver to the
Agent a control agreement, in form and substance satisfactory to the Agent, duly
executed by Grantor and such bank or financial institution, or enter into other
arrangements in form and substance satisfactory to the Agent, pursuant to which
such institution shall irrevocably agree, inter alia, that (i) it will comply at
any time with the instructions originated by the Agent to such bank or financial
institution directing the disposition of cash, Commodity Contracts, securities,
Investment Property and other items from time to time credited to such account,
without further consent of Grantor, which instructions the Agent will not give
to such bank or other financial institution in the absence of a continuing Event
of Default, (ii) all cash, Commodity Contracts, securities, Investment Property

 

 

-14-

 

--------------------------------------------------------------------------------






and other items of Grantor deposited with such institution shall be subject to a
perfected, first priority security interest in favor of the Agent, (iii) any
right of set off, banker’s Lien or other similar Lien, security interest or
encumbrance shall be fully waived as against the Agent, and (iv) upon receipt of
written notice from the Agent during the continuance of an Event of Default,
such bank or financial institution shall immediately send to the Agent by wire
transfer (to such account as the Agent shall specify, or in such other manner as
the Agent shall direct) all such cash, the value of any Commodity Contracts,
securities, Investment Property and other items held by it. Without the prior
written consent of the Agent, Grantor shall not make or maintain any Deposit
Account, Commodity Account or Securities Account except for the accounts set
forth in Schedule IV hereto. The provisions of this paragraph 5(i) shall not
apply to Deposit Accounts specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Grantor’s salaried employees.

(j) Motor Vehicles.

(i) Grantor shall deliver to the Agent originals of the certificates of title or
ownership for the Motor Vehicles owned by it with the Agent listed as
lienholder.

(ii) If requested by the Agent after the occurrence and during the continuance
of a Default or Event of Default, Grantor shall deliver to the Agent originals
of the certificates of title or ownership for all Motor Vehicles owned by it
with the Agent listed as lienholder, for the benefit of the Lender Group;
provided that, the Agent shall not be required to be listed as the lienholder if
the Motor Vehicle is subject to a purchase money security interest permitted by
the Financing Agreement.

(iii) Grantor hereby appoints the Agent as its attorney-in-fact, effective the
date hereof and terminating upon the termination of this Agreement, for the
purpose of (A) executing on behalf of Grantor title or ownership applications
for filing with appropriate state agencies to enable Motor Vehicles now owned or
hereafter acquired by Grantor to be retitled and the Agent listed as lienholder
thereof, (B) filing such applications with such state agencies, and (C)
executing such other documents and instruments on behalf of, and taking such
other action in the name of, Grantor as the Agent may deem necessary or
advisable to accomplish the purposes hereof (including, without limitation, for
the purpose of creating in favor of the Agent a perfected Lien on the Motor
Vehicles and exercising the rights and remedies of the Agent hereunder). This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations are paid in full after the termination of the
Revolving Credit Commitments and all Letter of Credit Obligations and the
termination of the Financing Agreement and the other Loan Documents.

(iv) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each Motor Vehicle
covered thereby.

(v) So long as no Event of Default shall have occurred and be continuing, upon
the request of Grantor, the Agent shall execute and deliver to Grantor such
instruments as Grantor shall reasonably request to remove the notation of the
Agent as lienholder on any certificate of title for any Motor Vehicle; provided
that any such instruments shall be

 

 

-15-

 

--------------------------------------------------------------------------------






delivered, and the release effective, only upon receipt by the Agent of a
certificate from Grantor, stating that the Motor Vehicle, the Lien on which is
to be released, is to be sold or has suffered a casualty loss (with title
thereto passing to the casualty insurance company therefor in settlement of the
claim for such loss), the amount that such Grantor will receive as sale proceeds
or insurance proceeds and whether or not such sale proceeds or insurance
proceeds are required by Section 2.05(c)(iii) of the Financing Agreement to be
paid to the Agent to be applied to the Obligations and, to the extent required
by Section 2.05 of the Financing Agreement, any proceeds of such sale or
casualty loss shall be paid to the Agent hereunder to be applied to the
Obligations then outstanding.

(k) Control. Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Agent may request in order for the Agent to
obtain control in accordance with Sections 9-105 – 9-107 of the Code with
respect to the following Collateral: (i) Electronic Chattel Paper, (ii)
Investment Property and (iii) Letter-of-Credit Rights.

(l) Inspection and Reporting. Grantor shall permit the Agent, or any agents or
representatives thereof or such professionals or other Persons as the Agent may
designate (i) to examine, inspect and make copies of and abstracts from such
Grantor’s records and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, notes, Accounts, Inventory and
other assets of such Grantor from time to time, (iii) to conduct audits,
physical counts, appraisals and/or valuations at the locations of such Grantor,
in each case as provided in the Financing Agreement and (iv) to discuss such
Grantor’s affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives.

(m) Websites and Website Collateral. Grantor will (i) maintain its Websites in
continuous operation, providing at least its current level of functionality with
respect to Grantor’s business operations, (ii) maintain the Website Collateral
and Related Equipment at the Hosting Agent’s premises and, notwithstanding
anything herein to the contrary, obtain the Agent’s prior written consent prior
to any removal from or change in such location, (iii) permit the Agent, and
cause the Hosting Agent to permit the Agent, to inspect such Website Collateral
and Related Equipment at any time, (iv) promptly upon request by the Agent,
cause the administrative contact for the Domain Name to be changed to a person
designated by the Agent, and not permit any other change or revision in such
information without the prior written consent of the Agent, (v) maintain with
the records of the applicable domain name registrar a billing contact that has a
position within Grantor and has actual responsibility for taking whatever action
is necessary for maintenance of such Domain Names, (vi) pay all fees and charges
required for maintenance of such Domain Names at least thirty days before any
such fee or charge is due, and (vii) not obtain any License, whether of Software
or Intellectual Property, for use in connection with any of the Websites,
without the prior written consent of the Agent. Grantor shall furnish to the
Agent, promptly upon request, (A) a waiver and consent agreement executed by the
Hosting Agent in connection with the Website Collateral, such waiver and consent
to be in such form and upon such terms as are acceptable to the Agent, and (B)
an executed Registrant Name Change Agreement (or such other document required by
the applicable domain name registrar in connection with the change of registrant
for a Domain Name) providing for the naming of the Agent as registrant for each
of the Domain Names, to be held in escrow by the Agent until the occurrence of
an Event of Default.

 

 

-16-

 

--------------------------------------------------------------------------------






SECTION 6. Additional Provisions Concerning the Collateral.

(a) Grantor hereby (i) authorizes the Agent to file, one or more financing or
continuation statements, and amendments thereto (which may identify the
collateral as all assets of the Grantor (or words of similar effect) or as being
of an equal or lesser scope or with greater detail), relating to the Collateral
and (ii) ratifies such authorization to the extent that the Agent has filed any
such financing or continuation statements, or amendments thereto, prior to the
date hereof. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

(b) Grantor hereby irrevocably appoints the Agent as its attorney-in-fact and
proxy, with full authority in the place and stead of Grantor and in the name of
Grantor or otherwise, from time to time in the Agent’s discretion, to take any
action and to execute any instrument which the Agent may deem necessary or
advisable to accomplish the purposes of this Agreement (subject to the rights of
Grantor under Section 5 hereof), including, without limitation, (i) to obtain
and adjust insurance required to be paid to the Agent pursuant to Section 5(e)
hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Agent may deem necessary or desirable for the collection
of any Collateral or otherwise to enforce the rights of the Agent and the
Lenders with respect to any Collateral, and (v) to execute assignments, licenses
and other documents to enforce the rights of the Agent and the Lenders with
respect to any Collateral. This power is coupled with an interest and is
irrevocable until all of the Obligations are paid in full after the termination
of all Revolving Credit Commitments, and all Letter of Credit Obligations and
the termination of the Financing Agreement and the other Loan Documents.

(c) For the purpose of enabling the Agent to exercise rights and remedies
hereunder, at such time as the Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, Grantor hereby grants to the
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Grantor) to
use, assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by Grantor, wherever the same may be located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof. Notwithstanding anything contained herein to the contrary,
but subject to the provisions of the Financing Agreement that limit the right of
Grantor to dispose of its property and Section 5(h) hereof, so long as no Event
of Default shall have occurred and be continuing, Grantor may exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of its
business. In furtherance of the foregoing, unless an Event of Default shall have
occurred and be continuing the Agent shall from time to time, upon the request
of Grantor, execute and deliver any instruments, certificates or other
documents, in the form so requested, which Grantor shall have certified are
appropriate (in Grantor’s judgment) to allow it to take any action permitted
above (including relinquishment of the license provided pursuant to this clause
(c) as to any Intellectual Property). Further, upon the

 

 

-17-

 

--------------------------------------------------------------------------------






payment in full of all of the Obligations after the cancellation or termination
of the Revolving Credit Commitments and Letter of Credit Obligations and the
termination of the Financing Agreement and the other Loan Documents, the Agent
(subject to Section 10(e) hereof) shall release and reassign to the Grantor all
of the Agent’s right, title and interest in and to the Intellectual Property,
and the Licenses, all without recourse, representation or warranty whatsoever.
The exercise of rights and remedies hereunder by the Agent shall not terminate
the rights of the holders of any licenses or sublicenses theretofore granted by
Grantor in accordance with the second sentence of this clause (c). Grantor
hereby releases the Agent from any claims, causes of action and demands at any
time arising out of or with respect to any actions taken or omitted to be taken
by the Agent under the powers of attorney granted herein other than actions
taken or omitted to be taken through the Agent’s gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.

(d) If Grantor fails to perform any agreement contained herein, the Agent may
itself perform, or cause performance of, such agreement or obligation, in the
name of Grantor or the Agent, and the expenses of the Agent incurred in
connection therewith shall be payable by the Grantor pursuant to Section 8
hereof and shall be secured by the Collateral.

(e) The powers conferred on the Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.

(f) Anything herein to the contrary notwithstanding (i) Grantor shall remain
liable under the Licenses and otherwise with respect to any of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Agent of any of its rights hereunder shall not release Grantor from any of its
obligations under the Licenses or otherwise in respect of the Collateral, and
(iii) the Agent shall not have any obligation or liability by reason of this
Agreement under the Licenses or with respect to any of the other Collateral, nor
shall the Agent be obligated to perform any of the obligations or duties of
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

SECTION 7. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:

(a) The Agent may exercise in respect of the Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Agent’s name or into the name of its nominee or nominees (to
the extent the Agent has not theretofore done so) and thereafter receive, for
the benefit of the Agent and the Lender Group, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof, (ii) require
Grantor to, and Grantor hereby agrees that it will at its expense and upon
request of

 

 

-18-

 

--------------------------------------------------------------------------------






the Agent forthwith, assemble all or part of the Collateral as directed by the
Agent and make it available to the Agent at a place or places to be designated
by the Agent that is reasonably convenient to both parties, and the Agent may
enter into and occupy any premises owned or leased by Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Agent’s rights and remedies hereunder or under law,
without obligation to Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Agent may deem commercially reasonable
and/or (B) lease, license or dispose of the Collateral or any part thereof upon
such terms as the Agent may deem commercially reasonable. Grantor agrees that,
to the extent notice of sale or any other disposition of the Collateral shall be
required by law, at least five (5) days’ notice to Grantor of the time and place
of any public sale or the time after which any private sale or other disposition
of the Collateral is to be made shall constitute reasonable notification. The
Agent shall not be obligated to make any sale or other disposition of Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Grantor hereby waives any claims against the
Agent and the Lenders arising by reason of the fact that the price at which the
Collateral may have been sold at a private sale was less than the price which
might have been obtained at a public sale or was less than the aggregate amount
of the Obligations, even if the Agent accepts the first offer received and does
not offer the Collateral to more than one offeree, and waives all rights that
Grantor may have to require that all or any part of the Collateral be marshalled
upon any sale (public or private) thereof. Grantor hereby acknowledges that
(i) any such sale of the Collateral by the Agent shall be made without warranty,
(ii) the Agent may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, and (iii) such actions set forth in clauses (i) and
(ii) above shall not adversely effect the commercial reasonableness of any such
sale of the Collateral. In addition to the foregoing, (i) upon written notice to
Grantor from the Agent, Grantor shall cease any use of the Intellectual Property
or any trademark, patent or copyright similar thereto for any purpose described
in such notice; (ii) the Agent may, at any time and from time to time, upon five
(5) days’ prior notice to Grantor, license, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property, throughout the universe for such term or terms, on such
conditions, and in such manner, as the Agent shall in its sole discretion
determine; and (iii) the Agent may, at any time, pursuant to the authority
granted in Section 6 hereof (such authority being effective upon the occurrence
and during the continuance of an Event of Default execute and deliver on behalf
of a Grantor, one or more instruments of assignment of the Intellectual Property
(or any application or registration thereof), in form suitable for filing,
recording or registration in any country.

(b) Any cash held by the Agent as Collateral and all Cash Proceeds received by
the Agent in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Agent, be
held by the Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Agent pursuant to Section 8
hereof) in whole or in part by the Agent against, all or any part of the
Obligations in such order as the Agent shall elect, consistent with the
provisions of the Financing

 

 

-19-

 

--------------------------------------------------------------------------------






Agreement. Any surplus of such cash or Cash Proceeds held by the Agent and
remaining after payment in full of all of the Obligations after the termination
of all Revolving Credit Commitments and all Letter of Credit Obligations and the
termination of the Financing Agreement and the other Loan Documents shall be
paid over to whomsoever shall be lawfully entitled to receive the same or as a
court of competent jurisdiction shall direct.

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Agent and the Lenders are
legally entitled, the Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in any applicable Loan Document
for interest on overdue principal thereof or such other rate as shall be fixed
by applicable law, together with the costs of collection and the reasonable
fees, costs, expenses and other client charges of any attorneys employed by the
Agent to collect such deficiency.

(d) Grantor hereby acknowledges that if the Agent complies with any applicable
state or federal law requirements in connection with a disposition of the
Collateral, such compliance will not adversely effect the commercial
reasonableness of any sale or other disposition of the Collateral.

(e) The Agent shall not be required to marshal any present or future collateral
security (including, but not limited to, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the Agent’s rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising. To the extent that Grantor
lawfully may, Grantor hereby agrees that it will not invoke any law relating to
the marshalling of collateral which might cause delay in or impede the
enforcement of the Agent’s rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Grantor hereby irrevocably waives the benefits of all such laws.

SECTION 8. Indemnity and Expenses.

(a) Grantor agrees to indemnify and hold the Agent harmless from and against any
and all claims, damages, losses, liabilities, obligations, penalties, fees,
costs and expenses (including, without limitation, legal fees, costs, expenses,
and disbursements of Agent’s counsel) to the extent that they arise out of or
otherwise result from this Agreement (including, without limitation, enforcement
of this Agreement), except claims, losses or liabilities resulting solely and
directly from the Agent’s gross negligence or willful misconduct, as determined
by a final judgment of a court of competent jurisdiction.

(b) Grantor will upon demand pay to the Agent the amount of any and all costs
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for the Agent and of any experts and agents (including, without
limitation, any collateral trustee which may act as agent of the Agent), which
the Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or

 

 

-20-

 

--------------------------------------------------------------------------------






other modification or termination of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (iii) the exercise or enforcement of any of
the rights of the Agent hereunder, or (iv) the failure by Grantor to perform or
observe any of the provisions hereof.

SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to Grantor,
to it in care of the Administrative Borrower at its address specified in the
Financing Agreement or as otherwise specified next to Grantor’s signature below;
if to the Agent, to it at its address specified in the Financing Agreement; or
as to any such Person, at such other address as shall be designated by such
Person in a written notice to such other Person complying as to delivery with
the terms of this Section 9. All such notices and other communications shall be
effective (i) if mailed, when received or three days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery.

SECTION 10. Security Interest Absolute. All rights of the Agent, the Lenders and
the L/C Issuer, all Liens and all obligations of the Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Financing Agreement, any other Loan Document or any other
agreement or instrument relating thereto, (b) any change in the time, manner or
place of payment of, or in any other term in respect of, all or any of the
Obligations, or any other amendment or waiver of or consent to any departure
from the Financing Agreement or any other Loan Document, (c) any exchange or
release of, or non-perfection of any Lien on any Collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Obligations, or (d) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any of the Borrowers in
respect of the Obligations. All authorizations and agencies contained herein
with respect to any of the Collateral are irrevocable and powers coupled with an
interest.

SECTION 11. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by Grantor and the Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by Grantor
therefrom, shall be effective unless it is in writing and signed by the Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

(b) No failure on the part of the Agent to exercise, and no delay in exercising,
any right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agent or any Lender provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agent or any Lender under
any Loan Document against any party thereto are not conditional or contingent on
any attempt by such Person to exercise any of its rights under any other Loan
Document against such party or against any other Person, including but not
limited to, any Borrower.

 

 

-21-

 

--------------------------------------------------------------------------------






(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the later of (A) the payment
in full of the Obligations and (B) the termination of all of the Revolving
Credit Commitments and Letter of Credit Obligations and the termination of the
Financing Agreement and the other Loan Documents, and (ii) be binding on Grantor
and all other Persons who become bound as debtor to this Agreement in accordance
with §9-203(d) of the Code and shall inure, together with all rights and
remedies of the Agent and the Lenders hereunder, to the benefit of the Agent and
the Lenders and their respective permitted successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, without notice to Grantor, the Agent and the Lenders may assign or
otherwise transfer their rights and obligations under this Agreement and any
other Loan Document, to any other Person and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the Agent
and the Lenders herein or otherwise. Upon any such assignment or transfer, all
references in this Agreement to the Agent or any such Lender shall mean the
assignee of the Agent or such Lender. None of the rights or obligations of
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Agent, and any such assignment or transfer shall be null
and void.

(e) Upon the satisfaction in full of the Obligations and the termination of all
of the Revolving Credit Commitments and the termination of the Financing
Agreement and all Letter of Credit Obligations and the other Loan Documents, (i)
this Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to Grantor and (ii) the Agent will, upon
Grantor’s request and at Grantor’s expense, (A) return to Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination, all
without any representation, warranty or recourse whatsoever.

(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(g) Grantor hereby irrevocably and unconditionally:

(i) Submits for itself and its property in any action, suit or proceeding
relating to this Agreement or any other Loan Document to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of

 

 

-22-

 

--------------------------------------------------------------------------------






the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts thereof;

(ii) Agrees that any such action, suit or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action, suit or proceeding in any such court or that such action,
suit or proceeding was brought in an inconvenient court and agrees not to plead
or claim the same;

(iii) Consents to the service of any and all process in any such action, suit or
proceeding by mailing (by certified or registered mail, postage prepaid and
return receipt requested) or delivering a copy of such process to Grantor at its
address set forth in Section 9 hereof or at such other address of which the
Agent shall have been notified pursuant thereto;

(iv) To the extent that Grantor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Grantor hereby irrevocably
waives such immunity in respect of its obligations under this Agreement and the
other Loan Documents;

(v) Agrees that nothing herein shall affect the right of the Agent or any Lender
to effect service of process in any other manner permitted by law or shall limit
the right of the Agent or any Lender to sue in any other jurisdiction; and

(vi) Waives any right it may have to claim or recover in any legal action, suit
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

(h) GRANTOR (AND BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT), THE AGENT
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

(i) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(j) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.

(k) The Agent may, in its sole and absolute discretion, enforce the provisions
hereof against the Grantor without resorting to or regard to other Collateral or
other sources of reimbursement for the Obligations and shall not be required to
proceed against all Borrowers jointly or seek payment from the all the Borrowers
or Guarantors ratably. The release or discharge of any other Borrower or
Guarantor by the Agent shall not release or discharge Grantor from the
obligations of such Person hereunder.

 

 

-23-

 

--------------------------------------------------------------------------------






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

-24-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

 

 

BORROWER AND GRANTOR:

 

 

 

 

 

FREDERICK’S OF HOLLYWOOD GROUP INC.

 

 

 

 

 

By: 

 /s/ Thomas Rende

 

 

 

Name: Thomas Rende
Title: Chief Financial Officer

 

 

-25-

 

--------------------------------------------------------------------------------






SCHEDULE I

LEGAL NAME; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION

 

 

Sched. I-1

 

--------------------------------------------------------------------------------






SCHEDULE II

TRADEMARKS AND TRADEMARK LICENSES;

PATENTS AND PATENT LICENSES;

COPYRIGHTS AND COPYRIGHT LICENSES

 

 

Sched. II-1

 

--------------------------------------------------------------------------------






SCHEDULE III

LOCATIONS OF GRANTOR

 

LOCATION

Description of Location (State if Location
(i) contains Equipment, Fixtures, Goods or Inventory,
(ii) is chief place of business and chief executive office, or
(iii) contains Books and Records concerning Accounts
and originals of Chattel Paper)

 

 

Sched. III-1

 

--------------------------------------------------------------------------------






SCHEDULE IV

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS

 

Name and Address
of Institution
Maintaining Account

 

Account Number

 

Type of Account

 

 

Sched. IV-1

 

--------------------------------------------------------------------------------






SCHEDULE V

UCC-1 FINANCING STATEMENTS

 

 

Sched. V-1

 

--------------------------------------------------------------------------------






SCHEDULE VI

COMMERCIAL TORT CLAIMS

 

 

Sched. VI-1

 

--------------------------------------------------------------------------------






EXHIBIT A

ASSIGNMENT FOR SECURITY

[(TRADEMARKS)] [(PATENTS)] [(COPYRIGHTS)]

WHEREAS, ____________________ (the “Assignor”) [has adopted, used and is using,
and holds all right, title and interest in and to, the trademarks and service
marks listed on the annexed Schedule 1A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
“Trademarks”)] [holds all right, title and interest in the letter patents,
design patents and utility patents listed on the annexed Schedule 1A, which
patents are issued or applied for in the United States Patent and Trademark
Office (the “Patents”)] [holds all right, title and interest in the copyrights
listed on the annexed Schedule 1A, which copyrights are registered in the United
States Copyright Office (the “Copyrights”)];

WHEREAS, the Assignor and certain affiliates have entered into a Security
Agreement, dated January 28, 2008 (as amended or otherwise modified from time to
time, the “Security Agreement”), in favor of Wells Fargo Retail Finance II, LLC,
as agent for certain lenders (the “Assignee”);

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the lenders a continuing
security interest in all right, title and interest of the Assignor in, to and
under the [Trademarks, together with, among other things, the good-will of the
business symbolized by the Trademarks] [Patents] [Copyrights] and the
applications and registrations thereof, and all proceeds thereof, including,
without limitation, any and all causes of action which may exist by reason of
infringement thereof and any and all damages arising from past, present and
future violations thereof (the “Collateral”), to secure the payment, performance
and observance of the Obligations (as defined in the Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the lenders a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the lenders
observance of the Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

 

Exh. A-1

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _____________ __, 20__.

  

 

 

[GRANTOR]

 

 

 

 

 

By: 

 

 

 

 

Name:
Title:

 

 

Exh. A-2

 

--------------------------------------------------------------------------------






 

STATE OF ____________

 

 

ss.:

COUNTY OF __________

 

On this ____ day of _______________, 20__, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that s/he is the
________________ of _______________________________________, a
____________________, and that he executed the foregoing instrument in the firm
name of _______________________________________, and that s/he had authority to
sign the same, and s/he acknowledged to me that s/he executed the same as the
act and deed of said firm for the uses and purposes therein mentioned.

 

 

 

 

 

 

 

Exh. A-3

 

--------------------------------------------------------------------------------






SCHEDULE 1A TO ASSIGNMENT FOR SECURITY

[(TRADEMARKS AND TRADEMARK APPLICATIONS)

Trademarks and Trademark Applications Owned

by _______________________________]

[(PATENTS AND PATENT APPLICATIONS)

Patents and Patent Applications Owned

by _______________________________]

[(COPYRIGHTS AND COPYRIGHT APPLICATIONS)

Copyrights and Copyright Applications owned

by_______________________________]

 

 

Exh. C-4

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1.

 

Definitions

 

1

SECTION 2.

 

Grant of Security Interest

 

4

SECTION 3.

 

Security for Obligations

 

5

SECTION 4.

 

Representations and Warranties

 

6

SECTION 5.

 

Covenants as to the Collateral

 

9

SECTION 6.

 

Additional Provisions Concerning the Collateral

 

17

SECTION 7.

 

Remedies Upon Default

 

18

SECTION 8.

 

Indemnity and Expenses

 

20

SECTION 9.

 

Notices, Etc

 

21

SECTION 10.

 

Security Interest Absolute

 

21

SECTION 11.

 

Miscellaneous

 

21

 

 

--------------------------------------------------------------------------------